DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
 	Receipt is acknowledged of an amendment, filed 12/9/2020, in which claim 4 was amended.  Claims 4, 6, 8-16 and 18-24 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and the species mir-522 in the reply filed on 12/28/2016 is acknowledged.  Upon further consideration, the species election requirement has been withdrawn.
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2016. 
Claims 4, 6 and 8-16 are under consideration.

Drawings
The drawings were received on 12/9/2020.  These drawings are acceptable.

Claim Objections
Claim 4 is objected to because of the following informalities:  
1. It would be preferable to delete “(i)” at line 11.  There is no part (ii), and the labeling of the method steps as part (i) is not necessary.
2. The comma at line 16 has not been deleted by strikethrough.  Thus, the claim contains two consecutive commas after the phrase “(a) transfecting a cell with biotinylated miRNA.”  It would be remedial to delete the second comma.  
3. Steps (a) and (b) refer to a miRNA-RNA complex, whereas steps (c) and (d) refer to plural complexes.  It would be remedial to use “miRNA-RNA” complex in all occurrences such that consistent claim terminology is used.
4.  The word “and” should be added to the end of step (f) to improve the grammar of the claim.
Appropriate correction is required.

Response to Arguments - Claim Objections
	The previous objection to claim 4 has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 12/9/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 12/9/2020.
	Claim 4 is vague and indefinite in that the metes and bounds of the phrase “(g) sequencing each nucleic acid sequence of the RNA fragments wherein each RNA fragment represents an miRNA response element” are unclear.  The phrase is unclear in that step (d) sets forth two types of RNA fragments: (1) RNA fragments resulting from RNase degradation; and (2) RNA fragments present in miRNA-RNA fragment complexes.  It would be remedial to replace the phrase “(g) sequencing each nucleic acid sequence of the RNA fragments wherein each RNA fragment represents an miRNA response element” with the phrase “(g) sequencing each nucleic acid sequence of the extracted RNA fragments wherein each extracted RNA fragment represents an miRNA response element.”
	Claims 6 and 8-16 depend from claim 4 and are rejected for the same reason applied to claim 4.
	Claim 6 is vague and indefinite in that the metes and bounds of the phrase “wherein the miRNA-RNA complex is isolated using an miRNA linked to biotin and capture reagent comprising streptavidin” are unclear.  The phrase is unclear in that the claim does not include a step of isolation, and the attaching step already includes the use of streptavidin-coated beads to capture the miRNA linked to biotin (see steps (a) and (c)).

	Claim 13 is vague and indefinite in that the metes and bounds of the phrase “the RNA fragment” are unclear.  The phrase is unclear in that claim 13 depends from claim 4, which in step (d) sets forth two types of RNA fragments: (1) RNA fragments resulting from RNase degradation; and (2) RNA fragments present in miRNA-RNA fragment complexes.  It would be remedial to replace the phrase “the RNA fragment” with the phrase “the extracted RNA fragment.”
Claim 14 is vague and indefinite in that the metes and bounds of the phrase “wherein the method comprises determining that one or more RNAs isolated in complex with the miRNA is enriched compared to one or more of cellular expression levels or control miR levels” are unclear.  The phrase is unclear in that claim 14 depends from claim 4, which results in the identification of miRNA response elements (MREs) and not interacting RNA molecules.  Interacting RNA is bound to the biotinylated miRNA.  However, the RNA is degraded by an 
	Claim 15 is vague and indefinite in that the metes and bounds of the phrase “further comprising analyzing one or more interacting RNAs isolated in complex with the miRNA” are unclear.  The phrase is unclear in that claim 15 depends from claim 4, which results in the identification of miRNA response elements (MREs) and not interacting RNA molecules.  Interacting RNA is bound to the biotinylated miRNA.  However, the RNA is degraded by an RNase under conditions sufficient to degrade single stranded RNA associated with the miRNA-RNA complex (claim 4, step (d)).  Step (h) of claim 4 recites, “identifying the miRNA response element nucleic acid sequence.”  Thus, the method does not result in the identification of interacting RNAs such that one could further analyze the interacting RNAs.  The claim does not include steps to result in isolation of the RNA in complex with the miRNA such that the further steps could be carried out.  Thus, the relationship between the steps of the independent claim and the analysis set forth in claim 15 is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from claim 4 and recites, “wherein the miRNA-RNA complex is isolated using an miRNA linked to biotin and a capture reagent comprising streptavidin.”  Claim 4 sets forth the steps of “(a) transfecting a cell with biotinylated miRNA” to form a biotinylated miRNA-RNA complex in the cell, and “(c) attaching the biotinylated miRNA-RNA complexes to a solid support by binding the biotinylated miRNA in the complex to streptavidin-coated beads.”  Thus, claim 6 does not further limit the subject matter of claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 4, 6 and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the amendment filed 12/9/2020, claim 4 was amended to include a step of “(f) extracting the biotinylated miRNA-RNA fragment from the solid support.”
The reply filed 12/9/2020 asserts that support for this limitation can be found at page 46, lines 1-29.
Page 46, lines 20-29, of the original specification state the following (Emphasis added):
IMPACT-seq Experimental Protocol
The IMPACT-seq protocol is an extension of the pulldown protocol, with an additional RNase Tl (25U/μl) on-bead digestion step for 10 min at 37 °C after overnight incubation and before bead washing. Bead-bound RNA, extracted using Trizol LS, was treated with T4 Polynucleotide Kinase (NEB) to obtain 5’-phosphate ends for subsequent ligation steps. RNA was then passed through NucAway columns (Ambion) to remove RNAs <20 bp in length. Sequencing libraries were generated using the NEBNext Small RNA Sample Prep Set for Illumina chemistry (NEB), and cDNA fragments corresponding to an insert size of between 20-60 bp were gel-extracted and sequenced on the HiSeq platform (Illumina) according to manufacturer’s protocols.

Page 46, line 14, specifically indicates that bead-bound RNA is extracted when using the Trizol LS reagent.  Thus, the specification discloses the extraction of RNA from the bead-bound miRNA-RNA complex and not the extraction of miRNA-RNA complex.
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the 
	It would be remedial to replace the phrase “(f) extracting the biotinylated miRNA-RNA fragment from the solid support” with the phrase “(f) extracting the RNA fragment from the bead.”

Response to Arguments - 35 USC § 112
	The previous rejection of claims 4, 6 and 8-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/9/2020.
With respect to the rejection of claims 4, 6 and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, Applicant's arguments filed 12 have been fully considered but they are not persuasive.
The reply filed 12/9/2020 asserts that support for step (f) of claim 4 can be found at page 46, lines 1-29.  However, this portion of the disclosure specifically provides support for extraction of the RNA and not extraction of miRNA-RNA complex.  The disclosure does not provide support for extraction of the complex. 
Thus, the rejection is maintained for the reasons given above.

Suggestion for Allowable Subject Matter
s drafted by the examiner and considered to distinguish patentably over the art of record in this application and considered to address all issues raised above, are presented to applicant for consideration: 

4. (Currently amended) A method of identifying miRNA response elements (MREs), the method comprising:

	(a) transfecting a cell with a biotinylated miRNA,[[,]] wherein the biotinylated miRNA binds to an RNA target sequence and forms a biotinylated miRNA-RNA complex inside the cell;
	(b) lysing the cell in lysis buffer containing a macromolecular crowding agent
	(c) isolating complex  in the presence of the macromolecular crowding agent; 
	(d) generating a biotinylated miRNA-RNA fragment by contacting the biotinylated miRNA-RNA complex attached to streptavidin-coated beads with an RNase under conditions sufficient to degrade single stranded RNA associated with the miRNA-RNA complex into RNA fragments and a bead-bound biotinylated miRNA-RNA fragment complex[[es]]; 
	(e) separating the bead-bound biotinylated miRNA-RNA fragment complex from single stranded RNA fragments; 
	(f) extracting the RNA bead and 
 extracted RNA fragments wherein each extracted RNA fragment represents an miRNA response element; thereby 
	(h) identifying the miRNA response element nucleic acid sequence.

6. (Canceled)

13. (Currently amended) The method of claim 4, wherein the nucleic acid sequence of the extracted RNA fragment is determined by ion semiconductor sequencing, pyrosequencing, sequencing by synthesis, sequencing by ligation, or chain termination sequencing.

14. (Canceled)

15. (Canceled)

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699